     Case: 1:17-md-02804-DAP Doc #: 1839 Filed: 07/15/19 1 of 4. PageID #: 57420



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


     IN RE: NATIONAL PRESCRIPTION
           OPIATE LITIGATION

             This document relates to:
                                                             CASE NO.1:17-MD-2804
    The County of Summit, Ohio, et al. v. Purdue
                Pharma L.P., et al.
              Case No. 18-op-45090                            Hon. Dan Aaron Polster

     The County of Cuyahoga, et al. v. Purdue
               Pharma L.P., et al.
             Case No. 17-op-45004


       PHARMACY DEFENDANTS’ POSITION PAPERS REGARDING PLEADINGS
            PREVIOUSLY FILED WITH REDACTIONS OR UNDER SEAL

          Pursuant to this Court’s order, ECF No. 1725, the Pharmacy Defendants1 submit this

position paper regarding pleadings that they previously jointly filed with redactions or under

seal.2

I.        Objections to Discovery Rulings No. 2 and No. 3: ECF Nos. 785 and 839

          The Pharmacy Defendants filed their Objections to Discovery Rulings No. 2 and No. 3

with redactions, ECF No. 785, and under seal, ECF No. 839. Those pleadings should remain

redacted and under seal. Both the redactions and the sealing are based on the fact that the

pleading and its exhibits contain ARCOS data, see ECF No. 838 (order granting motion to seal),


1
  For purposes of this position paper, the Pharmacy Defendants are CVS Rx Services, Inc., CVS
Indiana, LLC, Discount Drug Mart, Inc., Rite Aid of Maryland, Inc., Walgreen Co., Walgreen
Eastern Co., Inc., and Walmart Inc.
2
 In accordance with the Court’s July 5 Order Amending Procedures Regarding Redactions and
Filing of Briefs Under Seal (ECF No. 1813), the Pharmacy Defendants will be addressing the
Daubert and summary judgment motions separately through the procedure ordered by this Court.

                                                   1
      Case: 1:17-md-02804-DAP Doc #: 1839 Filed: 07/15/19 2 of 4. PageID #: 57421



and this Court has ordered the parties to “continue their adherence to the provisions in the

ARCOS Protective Order” until the Sixth Circuit issues the mandate in In re: National

Prescription Opiate Litigation, 2019 WL 2529050 (6th Cir. June 20, 2019), see ECF No. 1813.

         Once the issues regarding the ARCOS data are resolved, the Pharmacy Defendants will

revisit, if necessary, the portions of ECF Nos. 785 and 839 that were redacted and sealed.

Proceeding in this fashion will ensure that the Pharmacy Defendants comply with this Court’s

directives regarding ARCOS data.

II.      Partial Objection of Distributor Defendants and Pharmacy Defendants to Discovery
         Ruling No. 7: ECF Nos. 1122 and 1123.

         CVS Rx Services, Inc., CVS Indiana, LLC, Rite Aid of Maryland, Inc., Walgreen Co.,

Walgreen Eastern Co., Inc., and Walmart Inc. jointly filed a partial objection to Discovery

Ruling No. 7 with the Distributor Defendants. See ECF No. 1122 (redacted) and 1123 (under

seal). Those pleadings are being addressed in the Distributor Defendants’ Position Paper.



Dated: July 15, 2019                                 Respectfully submitted,

/s/ Kaspar J. Stoffelmayr                             /s/ Eric R. Delinsky
Kaspar J. Stoffelmayr                                 Eric R. Delinsky
BARTLIT BECK LLP                                      Alexandra W. Miller
54 West Hubbard Street                                Zuckerman Spaeder LLP
Chicago, IL 60654                                     1800 M Street, NW, Suite 1000
Phone: (312) 494-4400                                 Washington, DC 20036
Fax: (312) 494-4440                                   Phone: (202) 778-1800
E-mail: kaspar.stoffelmayr@bartlitbeck.com            Fax: (202) 822-8106
                                                      E-mail: edelinsky@zuckerman.com
Counsel for Walgreen Co. and Walgreen                 E-mail: smiller@zuckerman.com
Eastern Co.
                                                      Counsel for CVS Rx Services, Inc. and CVS
                                                      Indiana, L.L.C.




                                                 2
  Case: 1:17-md-02804-DAP Doc #: 1839 Filed: 07/15/19 3 of 4. PageID #: 57422



/s/ Kelly A. Moore                                  /s/ Tina M. Tabacchi
Kelly A. Moore                                      Tina M. Tabacchi
MORGAN, LEWIS & BOCKIUS LLP                         Tara A. Fumerton
101 Park Avenue                                     JONES DAY
New York, NY 10178                                  77 West Wacker
Phone: (212) 309-6612                               Chicago, IL 60601
Fax: (212) 309-6001                                 Phone: (312) 269-4335
E-mail: kelly.moore@morganlewis.com                 Fax: (312) 782-8585
                                                    E-mail: tmtabacchi@jonesday.com
Elisa P. McEnroe                                    E-mail: tfumerton@jonesday.com
MORGAN, LEWIS & BOCKIUS LLP
1701 Market Street                                  Counsel for Walmart Inc.
Philadelphia, PA 19103
Phone: (215) 963-5917
Fax: (215) 963-5001
E-mail: elisa.mcenroe@morganlewis.com

Counsel for Rite Aid of Maryland, Inc., d/b/a
Rite Aid Mid-Atlantic Customer Support
Center

/s/ Timothy D. Johnson
Timothy D. Johnson
Gregory E. O’Brien
CAVITCH FAMILO & DURKIN,
CO. LPA
Twentieth Floor
1300 East Ninth Street
Cleveland, OH 44114
Phone: (216) 621-7860
Fax: (216) 621-3415
Email: tjohnson@cavitch.com
Email: gobrien@cavitch.com

Counsel for Discount Drug Mart, Inc.




                                                3
  Case: 1:17-md-02804-DAP Doc #: 1839 Filed: 07/15/19 4 of 4. PageID #: 57423



                               CERTIFICATE OF SERVICE

       I, Eric R. Delinsky, hereby certify that the foregoing document as served via the Court’s

ECF system to all counsel of record.



                                            /s/ Eric R. Delinsky                  _________
                                            Eric R. Delinsky




                                               4
